In this appeal from an order of the Family Court, Kings County, entered February 14, 1974, this court remitted the proceeding to the Family Court, by order dated July 8, 1974, for further proceedings, and, in the interim, the appeal was held in abeyance. The further proceedings having been had, and upon consideration of the order of the Family Court, dated January 3, 1975, the order appealed from is affirmed, without costs. No opinion. Hopkins, Acting P. J., Martuscello, Latham, Brennan and Munder, JJ., concur.